Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 2-8-2022 have been fully considered and are persuasive.  The objection(s) cited in the last, office action are withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Pat. Appl. Publ. 2017/0237491 by Mutalik et al and U.S. Pat. Appl. Publ. 2018/0219577 by Zhang et al) do not teach or suggest: "...canceling, by a first ringing suppressor in a first branch of an amplifier, interference from a second branch of the amplifier using a transmitted signal from the second branch as a reference, wherein the amplifier comprises a Full Duplex (FDX) Amplifier, wherein upstream signals and downstream signals simultaneously use a same frequency spectrum, and wherein canceling the interference from the second branch of the amplifier using the transmitted signal from the second branch as the reference comprises: receiving, by the first ringing suppressor in the first branch of the amplifier, the transmitted signal from the second branch of the amplifier, determining, by the first ringing suppressor in the first branch of the amplifier, a channel coefficient for a signal of the first branch of the amplifier using the transmitted signal from the second branch of the amplifier, wherein determining the channel coefficient comprises determining a moving average of the signal of the first branch of the amplifier divided by the transmitted signal received from the second branch of the amplifier, and canceling, using the channel coefficient, the interference from the second branch of the amplifier; and canceling, by the first ringing suppressor in the first branch of the amplifier, echo interference from the first branch of the amplifier using an output of the first ringing suppressor in the first branch as a reference...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Pat. Appl. Publ. 2017/0237491 by Mutalik et al and U.S. Pat. Appl. Publ. 2018/0219577 by Zhang et al) do not teach or suggest: "...a first ringing suppressor in a first branch of an amplifier, wherein the amplifier comprises a Full Duplex (FDX) Amplifier, wherein upstream signals and downstream signals simultaneously use a same frequency spectrum, and wherein the first ringing suppressor is configured to: cancel interference from a second branch of the amplifier using a transmitted signal from the second branch as a reference, wherein the first ringing suppressor being configured to cancel the interference from the second branch as the reference comprises the first ringing suppressor being configured to: receive the transmitted signal from the second branch of the amplifier, determine a channel coefficient for a signal of the first branch of the amplifier using the transmitted signal from the second branch of the amplifier, wherein the channel coefficient is determined as a moving average of the signal of the first branch of the amplifier divided by the transmitted signal received from the second branch of the amplifier, and cancel, using the channel coefficient, the interference from the second branch of the amplifier, and cancel echo interference from the first branch of the amplifier using an output of the first ringing suppressor in the first branch as a reference; and a second ringing suppressor in the second branch of the amplifier, the second ringing suppressor configured to: cancel interference from the first branch of the amplifier using a transmitted signal from the first branch as a reference, and cancel echo interference from the second branch of the amplifier using an output of the second ringing suppressor in the second branch as a reference...", along with the other limitations in the claim.
Independent Claim 16 is allowable over the prior art of record since the cited references (such as: U.S. Pat. Appl. Publ. 2017/0237491 by Mutalik et al and U.S. Pat. Appl. Publ. 2018/0219577 by Zhang et al) do not teach or suggest: "...canceling, by a first ringing suppressor in a first branch of an amplifier, interference from a second branch of the amplifier using a transmitted signal from the second branch as a reference, wherein the amplifier comprises a Full Duplex (FDX) Amplifier, wherein upstream signals and downstream signals simultaneously use a same frequency spectrum, and wherein canceling the interference from the second branch of the amplifier using the transmitted signal from the second branch as the reference comprises: receiving, by the ringing suppressor in the first branch of the amplifier, the transmitted signal from the second branch of the amplifier, determining, by the ringing suppressor in the first branch of the amplifier, a channel coefficient for a signal of the first branch of the amplifier using the transmitted signal from the second branch of the amplifier, wherein determining the channel coefficient comprises determining a moving average of the signal of the first branch of the amplifier divided by the transmitted signal received from the second branch of the amplifier and canceling, using the channel coefficient, the interference from the second branch of the amplifier; canceling, by the first ringing suppressor in the first branch of the amplifier, echo interference from the first branch of the amplifier using an output of the first ringing suppressor in the first branch as a reference; canceling, by a second ringing suppressor in the second branch of the amplifier, interference from the first branch of the amplifier using a transmitted signal from the first branch as a reference; and canceling, by the second ringing suppressor in the second branch of the amplifier, echo interference from the second branch of the amplifier using an output of the second ringing suppressor in the second branch as a reference...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653